DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) a collecting step using a credit lender server device.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites and system and mimics independent claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims are directed gathering and analyzing data.
See Spec. ¶ 32).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shvarts (2014/0365353).

Shvarts discloses:



As per claims 2 and 12, wherein the at least one feature vector includes at least one of a credit exposure maximum scaled vector, a credit size vector, a count credit occurrences vector, a credit last usage vector, a credit exposure vector, a credit usage vector, a maximum usage vector, a credit exposure scaled vector, a count of usage vector, a change from start-of-day (SOD) usage vector, an end-of-day (EOD) usage vector, a peak line utilization vector, and a current line utilization vector.  (para.62-63 and 69—financial conditions and monitoring credit)

As per claims 3 and 13, wherein the escalation action includes at least one of suspending a financial account associated with the credit borrower device, sending a notification to the credit borrower device, and providing a recommendation to reduce a credit line associated with the credit borrower device.  (para.34-35—recommendations based upon financial behavior)

As per claims 4 and 14, wherein the credit facility data includes at least one of credit overage data associated with the credit borrower device, financial loan data associated with the credit borrower device, data that relates to at least one financial transaction performed by the credit borrower device, and financial account data associated with the credit borrower device.   (para.34-35, 62, and 69—client device interacts with bank and financial recommendations are provided to the client device based upon financial conditions)

As per claims 5 and 15, wherein the determining whether the at least one feature vector satisfies the applied at least one escalation rule comprises monitoring the determined at least one feature vector for a predetermined time period.   (para.34-35, 62, and 69—client device interacts with bank and financial recommendations are provided to the client device based upon financial conditions; monitoring of financial conditions performed)

As per claims 6 and 16, wherein the monitoring is performed continuously.  (para.34)

As per claims 7 and 17, wherein the monitoring is performed periodically at a regular interval within the predetermined time period.  (para.34)

As per claims 8 and 18, updating a learning algorithm based on a result of the monitoring. (para.34 and 62-63—updating scoring)

As per claims 9 and 19, wherein the learning algorithm includes a linear logistics regression model learning algorithm that is stored in a memory of the computing device.  (para.34 and 62-63—updating scoring and algorithm)

As per claims 10 and 20, displaying, on a display of the computing device, a result of the determining whether the at least one feature vector satisfies the applied at least one escalation rule.  (para.34-35, 62, and 69—client device interacts with bank and financial recommendations are provided to the client device based upon financial conditions and displayed to user)

As per claim 11, a system for assessing a credit exposure risk, the system comprising: a processor; a memory; and a communication interface coupled to each of the processor, the memory, and a display screen, wherein the processor is configured to: collect credit facility data from at least one credit lender server device; determine, based on the credit 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  For example, 20190114643 discloses mobile device based identity verification and 20140201077 discloses detection of fraud in financial transactions is facilitated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691